Name: 81/964/EEC: Council Decision of 24 November 1981 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-09

 Avis juridique important|31981D096481/964/EEC: Council Decision of 24 November 1981 replacing a member of the Committee of the European Social Fund Official Journal L 354 , 09/12/1981 P. 0024 - 0024+++++( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 24 NOVEMBER 1981 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 81/964/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ) , AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ) , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS A SEAT AS MEMBER OF THE AFORESAID COMMITTEE IN THE GOVERNMENT REPRESENTATIVES' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR FENGER , NOTIFIED TO THE COUNCIL ON 10 NOVEMBER 1981 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 10 NOVEMBER 1981 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR IWAN NOERLOV IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR FENGER FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 9 NOVEMBER 1982 . DONE AT BRUSSELS , 24 NOVEMBER 1981 . FOR THE COUNCIL THE PRESIDENT N . RIDLEY